Citation Nr: 0531201	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 until 
December 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2001 
rating decision of the Boston, Massachusetts Regional Office 
(RO) that denied service connection for diabetes due to 
exposure to herbicides. 

This case was remanded by a decision of the Board dated in 
December 2003.


FINDINGS OF FACT

1.  The veteran's active military service included duty on 
board a naval vessel offshore Vietnam, but official records 
do not substantiate that the conditions of his service 
involved duty or visitation in the Republic of Vietnam.

2.  There is no evidence that the veteran was exposed to 
Agent Orange or other herbicide agents during active service.

3.  Diabetes mellitus was first clinically demonstrated many 
years after discharge from active duty and is unrelated to a 
disease or injury during active service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by service, to including as due to exposure to 
Agent Orange. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.313 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was furnished with a statement of the case and a 
supplemental statement of the case that contained a 
discussion of the criteria for service connection and how the 
current evidence failed to substantiate entitlement to 
service connection.  He was specifically advised that his 
claim was denied because the evidence did not show that he 
served in Vietnam and he thus did not meet the criteria for 
presumptive service connection.  The information provided 
served to inform the veteran of the evidence needed to 
substantiate the claim.

In a letter dated in February 2004, VA's Appeals Management 
Center (AMC) informed the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to secure on his behalf.  He was also told to 
provide any evidence or information he had pertaining to his 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and even that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.  The Court has 
since held that delayed notice is generally not prejudicial 
to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 123-
4 (2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He had the opportunity to submit or 
report evidence or information after the notices, and to have 
his claim adjudicated without regard to prior denials before 
its return to the Board.  See 38 C.F.R. § 3.156(b) (2004) 
(new and material evidence received prior to the expiration 
of the appeal period, or prior to the appellate decision, if 
a timely appeal has been filed, will be considered as having 
been filed with the claim, which was pending at the beginning 
of the appeal period); see also 38 C.F.R. § 3.400(q)(1) 
(2004) (providing that when new and material evidence is 
received within the appeal period, the effective date will be 
set as if the prior denial had not been made).  

VA has complied with its duty to assist the veteran by 
affording him an examination, and requesting information to 
obtain all relevant records in support of the appeal.  The 
claim is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service incurrence will be presumed for certain chronic 
diseases, including diabetes, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Under 38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases, including Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.309 (2004).

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam." Id

Factual Background

The veteran's DD-form 214 reflects a military occupational 
specialty of clerk.  He had one year and 10 days of 
sea/foreign service, and received medals and citations that 
included the Republic of Vietnam Campaign Medal with Device, 
and the Vietnam Service Medal with two Bronze Stars. 

The veteran filed a claim in January 2001 for service 
connection for diabetes due to Agent Orange exposure.

The service medical records make no reference to diabetes.  
The post service record discloses that diabetes mellitus was 
first clinically verified upon VA examination in October 
2001.  The veteran stated that it was initially diagnosed in 
October 1998.

Official records were received documenting the history of the 
USS PROVIDENCE on which the veteran stated that he served.  
The Command chronology for 1968 showed that the ship provided 
naval gunfire support at sea for extended periods on a number 
of occasions between January and November 1968 in the 
vicinities of Danang, Hue, Hoi, Cam Ranh Bay and the 
demilitarized zone in the Republic of Vietnam.

Legal Analysis

The evidence clearly demonstrates that diabetes was not shown 
in service or within one year thereof.  There is no other 
competent evidence of record that diabetes is otherwise 
related to service.  Therefore, this disability may not be 
directly or presumptively attribute to active duty under 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

The appellant does not contend, however, that his diabetes 
became manifest during service or within one year thereof.  
He does not claim direct service connection and there is no 
evidence that the disease was incurred in service.  He 
maintains that the disease resulted from exposure to Agent 
Orange while stationed in the coastal waters of Vietnam.  He 
has pointed out that service department records demonstrate 
his service in the waters off Vietnam.  He has also contended 
that he was in the port of Da Nang.

In the instant case, the veteran was assigned to a Navy 
vessel that made a number of extended visits to the Vietnam 
coastal waters between January and November 1968.  However, 
there is no indication that the veteran had duties or 
visitation in Vietnam.  The veteran has not reported that he 
entered Vietnam, nor do the service medical records show such 
entry.

In a precedent opinion, the VA General Counsel (GC) 
determined that for purposes of 38 U.S.C.A. § 101(29)(A) 
(West 2002) which defines the Vietnam era, service on a deep-
water naval vessel in waters offshore the Republic of Vietnam 
does not constitute service in the Republic of Vietnam. See 
VAOPGCPREC 27-97.  

More recently, VA published its conclusion that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
considered "service in the Republic of Vietnam" for purposes 
of presumptive service connection for Agent Orange diseases, 
including diabetes.  See 66 Fed. Reg. 23166 (May 8, 2001) 
(comments to the announcement of final rule adding diabetes 
to the list of Agent Orange presumptive diseases).

The Board notes that the veteran received the Vietnam Service 
Medal with Bronze Star based on service in the area of 
Vietnam, but the issuance of this award is not in and of 
itself evidence of service in Vietnam inasmuch as the 
personnel entitled to receive this medal included all members 
of the Armed Forces who served in the contiguous waters or 
air space during the Vietnam conflict.

Because the veteran served in the waters offshore, and did 
not service in Vietnam, he is not presumed to have been 
exposed to Agent Orange.  The veteran has reported his belief 
that he must have been exposed to Agent Orange while in the 
waters adjacent to Vietnam.  There is no indication that the 
veteran has actual knowledge of exposure to Agent Orange, and 
there is no other evidence of such exposure.  The evidence is 
thus against a finding that he was exposed to Agent Orange, 
or other herbicide agents, in service.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a diabetes 
mellitus based on exposure to Agent Orange.  Consequently, 
the benefit-of-the- doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for diabetes mellitus is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


